Citation Nr: 0201170	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  95-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of lead 
or fuel poisoning.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran served on active duty from April 1955 to December 
1956. Service personnel records indicate that the veteran was 
discharged from the Air Reserve in April 1963. However, dates 
of this service, including any dates of active duty or active 
duty for training, have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
for the residuals of lead poisoning and the residuals of a 
neck injury was denied.

The Board remanded this case for further development in May 
1997, including verification of the veteran's service dates 
and reserve service dates, further search for service medical 
records, and post-service private medical records. The RO 
attempted to verify the veteran's dates of service, and has 
made numerous attempts to obtain additional service medical 
records, to no avail.  In addition, the RO gave the veteran 
an opportunity to identify his reserve units; the veteran 
declined to do so.  Concerning his treating physicians, the 
veteran identified two: one he reported had died, the other 
did not respond to the RO's request for records.  According 
to the veteran, records of treatment accorded him by both 
these physicians are unobtainable.  The Board thus finds that 
the RO has complied with the terms of the Remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2000, the Board denied the veteran's claims as not 
well grounded.  In January 2001, the United States Court of 
Appeals for Veterans Claims vacated the March 2000 decision 
and remanded this case to the Board due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), discussed further below.  


FINDINGS OF FACT

1.  The veteran does not have current residuals of lead or 
fuel poisoning.  

2.  The veteran does not have current residuals of a neck 
injury.


CONCLUSIONS OF LAW

1.  Residuals of lead or fuel poisoning were not incurred in 
or aggravated in service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  

2.  Residuals of a neck injury were not incurred in or 
aggravated in service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 38 U.S.C.A. § 1131.  In the absence of 
chronicity at onset, a grant of service connection requires 
evidence of continuity of symptomatology demonstrating that a 
current disability was incurred in service. 38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be established where all the evidence of record, 
including that pertinent to service, demonstrates that the 
veteran's currently disability was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2001).

The veteran argues that he has "floaters" and a weakened 
retina as the residuals of in-service lead or fuel poisoning.  
He also testified in August 1995 before the hearing officer 
at the RO that he has a diagnosis of arthritis of the neck, 
which he argues is a residual of an injury to his neck, which 
he sustained in a fight on active service.  However, the 
record does not contain competent medical evidence that he 
has a diagnosis of any disability that may be the residual of 
lead or fuel poisoning, or of any neck disability.  While the 
veteran complained of having had lead poisoning in service, 
and of stiffness in his neck during an April 1994 VA 
examination, the examiner found no objective evidence that 
would confirm that the veteran had lead poisoning or a neck 
disability.  Rather, the examiner noted unremarkable 
conjunctivae and sclerae; clear lungs; normal carriage with 
upright posture and normal gait; normal head, face, and neck; 
unremarkable nose, sinuses, mouth and throat; normal range of 
motion in the neck; and normal nervous system. The report 
reflects a diagnosis of lead poisoning, not established, and 
nothing concerning the neck.  A separation examination 
conducted in November 1956 similarly revealed the head, face 
and neck to have been normal at that time and failed to 
reveal any abnormality associated with lead or fuel 
poisoning.  

The veteran has presented his own statements, and that of his 
witnesses, averring that he was treated in service for lead 
or fuel poisoning and that he exhibited the residuals of a 
neck injury.  He has also presented statements of 
contemporary witnesses, who have averred that he now exhibits 
residuals of lead or fuel poisoning and residuals of a neck 
injury.  However, the record does not show that he or his 
witnesses are medical professionals, with the training and 
expertise to provide clinical findings regarding the nature 
and extent of his disabilities or their etiologic 
relationship to service.  Consequently, his statements, and 
that of his witnesses do not constitute competent medical 
evidence for the purpose of establishing a diagnosis of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)(the capability of a witness to offer an 
eyewitness account of visible symptoms is different from the 
capability of a witness to offer evidence that requires 
medical knowledge, such as a diagnosis).  

The Board finds that the veteran does not suffer from 
residuals of lead or fuel poisoning.  The Board further finds 
that the veteran does not suffer from residuals of a neck 
injury.  The Board's findings in this respect stem from the 
medical evidence, which does not contain a pertinent 
diagnosis; the absence of a reference to residuals of a neck 
disorder or of fuel or lead poisoning in the report of a 
November 1956 separation examination; and the findings in the 
April 1994 VA examination report that suggest the lack of a 
current neck disorder, and the specific determination, as 
reflected in diagnosis set forth in that report, that the 
veteran does not suffer from lead poisoning.  

There can be no valid claim absent proof of a present 
disability.  Brammer v. Derwinksi, 3 Vet. App. 225 (1992).  
In light of the Board's determination that the veteran does 
not suffer from a current disability of the neck or a current 
disability associated with poisoning, service connection for 
the disorders at issue is unwarranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO, at 
the time of the decision that is the subject of this appeal, 
did not have the benefit of the explicit provisions of the 
VCAA.  The Board finds, however, that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case and the supplemental statement of the 
case of the type of evidence needed to substantiate his 
claim.  Furthermore, the VA has obtained all pertinent 
evidence identified by the veteran.

The Board observes that the VCAA provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As 
part of the assistance provided under 
subsection (a), the Secretary shall make 
reasonable efforts to obtain relevant 
records (including private records) that 
the claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.
(2) Whenever the Secretary, after making 
such reasonable efforts, is unable to 
obtain all of the relevant records 
sought, the Secretary shall notify the 
claimant that the Secretary is unable to 
obtain records with respect to the claim. 
Such a notification shall--
(A) identify the records the Secretary is 
unable to obtain;
(B) briefly explain the efforts that the 
Secretary made to obtain those records; 
and (C) describe any further action to be 
taken by the Secretary with respect to 
the claim.

38 U.S.C.A. § 5103A(b) (West Supp. 2001).

As observed in the Board's introduction, the RO, in June 
1997, invited the veteran to identify the units and reserve 
centers with which he had been affiliated.  The RO also 
invited him to provide the names and addresses of all 
military and civilian health care providers who had treated 
him for vision impairment and other residuals resulting from 
the asserted in-service poisoning and neck injury.  

The veteran has not asserted that he received treatment 
during a period of training, either active duty or inactive 
duty, suggesting that any reserve records that may exist are 
irrelevant to his claim.  Furthermore, his failure to provide 
any information concerning reserve units precludes further 
efforts to obtain reserve records.   

The veteran identified only two physicians, Dr. M and Dr. R, 
both private health care providers, in response to the RO's 
inquiry.  In a February 1998 statement, he indicated that the 
records of those physicians are no longer available.  There 
can be no further effort to obtain records that are no longer 
extant.  The veteran is on notice of VA's inability to obtain 
those records by their absence from the supplemental 
statement of the case and, more importantly, because he, 
himself, notified VA that the records in question are no 
longer available.  No further duty exists to obtain those 
records or to apprise the veteran of VA's inability to secure 
those records. 

As pointed out in the Board's May 1997 remand, there is some 
indication that there may exist additional VA records of 
treatment that are not associated with the claims file.  An 
undated Report of Medical Evaluation associated with the 
April 1994 VA examination report notes that the veteran 
underwent a medical check-up in November 1992 at a VA 
hospital, and, during a hearing in August 1995, the veteran 
indicated that he received prescription medications through a 
VA medical center.  Statements of account activity in the 
claims file reflect that the veteran received medication 
through a VA facility, and the veteran indicated in July 1999 
that he has received pain medication through a VA facility 
since 1991.  

Although this evidence suggests that the veteran may have 
received treatment through VA facilities, it does not 
indicate that he was treated for residuals of poisoning or of 
a neck injury through VA facilities.  Rather, in response to 
the RO's request for information concerning providers of 
treatment for either residuals of poisoning or for residuals 
of a neck injury, the veteran identified only two private 
physicians, whose records, as discussed, are unavailable.  He 
did not indicate VA treatment for these claimed disabilities.  
His failure to identify VA treatment providers in response to 
the RO's specific inquiry, together with the lack of any 
information that otherwise would indicate that the VA records 
in question are relevant to the current claims, lead to the 
conclusion that any VA records that may not have been 
obtained would contain no information relevant to these 
claims.  Therefore, any additional VA records need not be 
obtained.  

Although the claims file contains a report of a separation 
examination, it contains no other service medical records.  
An October 1993 response from National Personnel Records 
Center (NPRC) to a request for service information reflects 
that, if any additional records existed, they were destroyed 
in a fire in July 1973.  Any such records, therefore, are not 
available.  

The RO attempted to obtain additional medical records in June 
1998.  However, a response from NPRC reflects that a search 
for additional records would require specific treatment 
dates.  In May 1999, the RO contacted the veteran and 
requested that information.  However, the veteran failed to 
respond to the RO's request.  No further development in that 
respect, therefore, is possible.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)). 

With respect to providing examinations, the VCAA provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION 
CLAIMS- (1) In the case of a claim for 
disability compensation, the assistance 
provided by the Secretary under 
subsection (a) shall include providing a 
medical examination or obtaining a 
medical opinion when such an examination 
or opinion is necessary to make a 
decision on the claim.
(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant)--
(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but (C) does not contain 
sufficient medical evidence for the 
Secretary to make a decision on the 
claim.

38 U.S.C.A. § 5013A(d) (West Supp. 2001); see also 66 Fed 
Reg. 45631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  

The veteran was given a VA examination in April 1994.  The 
report contained findings pertinent to the neck, and an 
opinion as to whether the veteran suffers from a current 
disability as a result of claimed poisoning.  Further 
examination to address whether he suffers from a current 
disability, therefore, is unwarranted.  As there is no 
competent evidence of current disability or persistent or 
recurrent symptoms of disability, an examination is not 
required under the VCAA.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

The appeal is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

